 Case: 1:15-cv-08527 Document #: 139 Filed: 08/28/20 Page 1 of 1 PageID #:416

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Aaron Miller
                                         Plaintiff,
v.                                                        Case No.: 1:15−cv−08527
                                                          Honorable Joan B. Gottschall
Wexford Health Sources Inc., et al.
                                         Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, August 28, 2020:


        MINUTE entry before the Honorable Joan B. Gottschall: The teleconference
hearing on recruited attorney Maureen McGuire's motion to withdraw [137] is set for
9/4/20 at 10:00 a.m. Members of the public and media will be able to call in to listen to
this hearing. The call−in number is (888) 684−8852 and the access code is 6692394.
Counsel of record will receive an email 30 minutes prior to the start of the telephonic
hearing, please click on the hyper link that will be provided to take you to Judge
Gottschall's telephone conference login. From there, join conference As Guest, Enter your
name, Type the digits in the picture, Click on the Call Me option and fill in your phone
number (no hyphens) and name. If you do not have access to a computer Dial (888)
684−8852, the access code is 6692394. Given the increased volume of users that is
anticipated, we ask that you keep your phone on mute until your case is called. Please also
remember to say your name each and every time before you speak.Mailed notice(mjc, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
